NOTICE OF ALLOWABILITY
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments presented in the amendment of 10/12/21, see page 8 of the amendment, are persuasive in that the teachings of Herrou with respect to different blade chord lengths deals with varying distances between the blade outer tip/trailing edge and portions of the stator, unlike the claimed distances which are between the center of the rotor and the blade leadings edge (as in claims 1 and 13), or the engagement area/”contacted part” between the blade and the hub extension portion (as in claim 24).  Therefore, the rejections of the previous Office action are withdrawn.  The clamed invention is considered to be a non-obvious improvement over the invention patented in US 9,765,788 to Dybenko wherein the improvement comprises not only at least four different distances between the blade leading edges and the center of the rotor or lengths of “contacted parts” at the connection between the blades and the hub extension portion, but also the limitation that 50% of the distances be unique or different from every other distance. While Dybenko teaches three different blade types (1002, 1010, 1008) which are positioned such that they have different distances between their leading edges and the center of the hub and also have different lengths of contact area due to their different chord lengths (see Fig. 11), it does not contemplate using blade lengths (and therefore distances between the blade leading edge and center of rotation) which are different from every other blade length, instead repeating a pattern of the same three different blade lengths/distance (see Fig. 11).  Similar references such as US 2,227,373 to Behrens also teach impellers with two different blade sizes in order to “split” the airflow channel between the blades at the impeller outlet (the outer radial area), but they do not teach a benefit to using blades of different sizes which would have unique distances between their leading edge and the center of rotation for 50% of the blades.  Therefore, there would be no reason to modify the impellers .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745